Execution Version
EXHIBIT 10.74
1011778 B.C. Unlimited Liability Company
NEW RED FINANCE, INC.
$1,400,000,000
4.000% Second Lien Senior Secured Notes due 2030
Purchase Agreement
September 16, 2020
Morgan Stanley & Co. LLC
as Representative of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
1011778 B.C. Unlimited Liability Company, an unlimited liability company
organized under the laws of British Columbia (the “Company”), and New Red
Finance, Inc., a Delaware corporation and a direct wholly owned subsidiary of
the Company (the “Co-Issuer” and, together with the Company, the “Issuers” and
each, individually, an “Issuer”), propose, subject to the terms and conditions
stated herein, to issue and sell to the several initial purchasers listed in
Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as
representative (the “Representative”), $1,400,000,000 aggregate principal amount
of their 4.000% Second Lien Senior Secured Notes due 2030 (the “Securities”).
The Securities will be issued pursuant to an Indenture to be dated as of the
Closing Date (as defined in Section 2 hereof) (the “Indenture”) among the
Issuers, certain subsidiaries of the Issuers listed on Schedule 2 hereto (the
“Guarantors”) and Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and as collateral agent (in such capacity, the
“Collateral Agent”), and will be guaranteed on a senior secured second priority
basis by each of the Guarantors (the “Guarantees”).
The Securities and the Guarantees will be secured by a second-priority lien
(which will be pari passu in right of payment and security with the liens
securing the Issuers’ outstanding Existing Second Lien Notes (as defined
below)), subject to certain Permitted Liens (as defined below), on substantially
all of the tangible and intangible assets of the Issuers and the Guarantors, now
owned or hereafter acquired by either of the Issuers or any Guarantor, that
secure borrowings under the Credit Agreement (as defined below) on a
first-priority basis, subject to certain exceptions described in the Time of
Sale Information and the Offering Memorandum (each as defined below) (the
“Collateral”). The Collateral shall be described in (a) with respect to
fee-owned real property that constitutes Collateral, the mortgages, debentures,
hypothecs, deeds of trust or deeds to secure debt for the Existing Second Lien
Notes (collectively, the “Mortgages”), (b) with respect to personal property
that constitutes Collateral, (i) that certain U.S. security agreement, dated as
of December 12, 2014 (as amended, supplemented or otherwise modified from time
to time, the “U.S. Security Agreement”), by and among the Co-Issuer, the
Guarantors party thereto and the Collateral Agent in its capacity as collateral
agent for the holders of the Existing Second Lien Notes, as supplemented by a
joinder agreement dated as of the Closing Date executed by the Trustee and the
Collateral Agent in its capacity as collateral agent for the holders of the
Existing Second



--------------------------------------------------------------------------------



Lien Notes (the “U.S. Security Agreement Joinder”), (ii) that certain Canadian
security agreement, dated as of December 12, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Canadian Security Agreement”), by and
among the Company, the Guarantors party thereto and the Collateral Agent, as
supplemented by a joinder agreement dated as of the Closing Date executed by the
Trustee and the Collateral Agent in its capacity as collateral agent for the
holders of the Existing Second Lien Notes (the “Canadian Security Agreement
Joinder”), and (iii) those certain deeds of hypothec (Quebec) dated 25 August
2017, 30 April 2019, 9 August 2019, 5 November 2019 and on or about 21 August
2020 (as amended, supplemented or otherwise modified from time to time, the
“Deeds of Hypothec” and, together with the Canadian Security Agreement, the U.S.
Security Agreement and the Security Agreement Joinders (as defined below), the
“Security Agreements”) among the Guarantors party thereto and Wilmington Trust,
National Association, in its capacity, inter alia, as collateral agent and
hypothecary representative for the secured parties described therein, as
supplemented by additional pari passu joinder agreements (deed of hypothec)
executed from time to time, and as further supplemented by additional pari passu
joinder agreements (deed of hypothec) dated as of the Closing Date executed by
the Trustee, in its capacity as Additional Pari Passu Agent (as defined in said
Deeds of Hypothec) for, inter alios, the holders of the Securities, and
Wilmington Trust, National Association, in its capacity as hypothecary
representative for the secured parties described in the Deeds of Hypothec (the
“Deeds of Hypothec Joinders”, and, together with the Canadian Security Agreement
Joinder and the U.S. Security Agreement Joinder, the “Security Agreement
Joinders”), and (c) with respect to the grants of security interest in
registrations and/or applications for trademarks, patents and copyrights (and
exclusive licenses in any of the foregoing), in the Intellectual Property
Security Agreements (as defined below), granting a second-priority security
interest in the Collateral, subject to Permitted Liens, for the benefit of the
Collateral Agent, the Trustee and each holder of the Securities and the
successors and assigns of the foregoing (collectively, the “Secured Parties”).
The term “Collateral Documents” as used herein shall mean the Mortgages, the
Security Agreements, the Intellectual Property Security Agreements and the
Intercreditor Agreements (as defined below) and the term “Collateral Joinder
Documents” shall mean the Security Agreement Joinders, the First Lien-Second
Lien Intercreditor Agreement Joinder No. 8 (as defined below).
The rights of the holders of the Securities with respect to the Collateral shall
be further governed by:
    (i)     that certain Intercreditor Agreement, dated as of December 12, 2014,
between Wilmington Trust, National Association, as collateral agent for the
holders of the Issuers’ (redeemed) $2,250,000,000 6.00% Second Lien Senior
Secured Notes due 2022, and the Credit Facilities Agent (as defined below), as
supplemented by (r) that certain Joinder No. 1, dated as of May 22, 2015,
between the Credit Facilities Agent, as First Priority Designated Agent (as
defined therein), and Wilmington Trust, National Association, as trustee and
collateral agent for the holders of the Issuers’ (redeemed) $1,250,000,000
4.625% First Lien Senior Secured Notes due 2022, (s) that certain Joinder No. 2,
dated as of May 17, 2017, between the Credit Facilities Agent, as First Priority
Designated Agent (as defined therein), and Wilmington Trust, National
Association, as collateral agent for the holders of the Issuers’ $1,500,000,000
aggregate principal amount of 4.250% First Lien Senior Secured Notes due 2024
(the “2024 First Lien Notes”), (t) that certain Joinder No. 3, dated as of
August 28, 2017, between the Credit Facilities Agent, as First Priority
Designated Agent (as defined therein), and Wilmington Trust, National
Association, as collateral agent for the holders of the Issuers’ $1,300,000,000
aggregate principal amount of 5.000% Second Lien Senior Secured Notes due 2025
(the “2025 Second Lien Notes”), (u) that certain Joinder No. 4, dated as of
October 4, 2017, between the Credit Facilities Agent, as First Priority
Designated Agent (as defined therein), and Wilmington Trust, National
Association, as collateral agent for the holders of the Issuers’ $1,500,000,000
aggregate principal amount of
-2-



--------------------------------------------------------------------------------



5.000% Second Lien Senior Secured Notes due 2025 (the “Additional 2025 Second
Lien Notes”), (v) that certain Joinder No. 5, dated as of September 24, 2019,
between the Credit Facilities Agent, as First Priority Designated Agent (as
defined therein), and Wilmington Trust, National Association, as collateral
agent for the holders of the Issuers’ $750,000,000 aggregate principal amount of
3.875% First Lien Senior Secured Notes due 2028 (the “2028 First Lien Notes”),
(w) that certain Joinder No. 6, dated as of November 19, 2019, between the
Credit Facilities Agent, as First Priority Designated Agent (as defined
therein), and Wilmington Trust, National Association, as collateral agent for
the holders of the Issuers’ $750,000,000 aggregate principal amount of 4.375%
Second Lien Senior Secured Notes due 2028 (the “2028 Second Lien Notes” and,
together with the 2025 Second Lien Notes and the Additional 2025 Second Lien
Notes, the “Existing Second Lien Notes”), (x) that certain Joinder No. 7, dated
as of April 7, 2020, between the Credit Facilities Agent, as First Priority
Designated Agent (as defined therein), and Wilmington Trust, National
Association, as collateral agent for the holders of the Issuers’ $500,000,000
aggregate principal amount of 5.750% First Lien Senior Secured Notes due 2025
(the “2025 First Lien Notes” and, together with the 2024 First Lien Notes and
the 2028 First Lien Notes, the “First Lien Notes”), (y) that certain Joinder No.
8, to be dated as of the Closing Date (the “First Lien-Second Lien Intercreditor
Agreement Joinder No. 8”), between the Credit Facilities Agent, as First
Priority Designated Agent (as defined therein), and the Collateral Agent
(collectively, the “First Lien-Second Lien Intercreditor Agreement”); and
    (ii)     that certain Third Amended and Restated Intercreditor Agreement to
be dated as of the Closing Date, among Wilmington Trust, National Association,
in its capacity as collateral agent for the holders of the Notes and the
Existing Second Lien Notes, The TDL Group Corp. (as successor in interest to Tim
Hortons Inc.) (“TDL”) and BNY Trust Company of Canada, in its capacity as
collateral agent (the “Existing THI Notes Agent”) for the holders under that
certain Trust Indenture, dated as of June 1, 2010 (as amended, modified or
supplemented to the date hereof, the “Existing THI Notes Indenture”), governing
the 4.52% Senior Unsecured Notes, Series 2, due December 1, 2023 (the “Existing
THI Notes”) of TDL (the “THI Notes Intercreditor Agreement” and, together with
the First Lien-Second Lien Intercreditor Agreement, the “Intercreditor
Agreements”).
As described in the Time of Sale Information and the Offering Memorandum under
the caption “Use of proceeds,” the Issuers expect to use the proceeds of the
offering of the Securities to redeem a portion of the 2025 Second Lien Notes
(the “Refinancing”) and pay related premium, fees and expenses. The issuance and
sale of the Securities and the use of proceeds therefrom as described above and
the execution and delivery of this Agreement, the Indenture (including each
Guarantee set forth therein), the Securities and the Collateral Joinder
Documents (such documents, collectively, the “Transaction Documents”), in each
case including the transactions contemplated thereby, are herein collectively
referred to as the “Transactions.”
The Securities will be sold to the Initial Purchasers who may resell all or a
portion of the Securities to purchasers (“Subsequent Purchasers”) without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom and without the filing of a prospectus
with any securities commission or other securities regulatory authority in any
province or territory of Canada under the applicable securities laws of each of
the provinces and territories of Canada and the respective regulations and rules
made thereunder together with all applicable published policy statements,
notices, blanket orders and rulings of each such jurisdiction’s securities
regulatory authorities (collectively, the “Canadian Securities Laws”). A portion
of the Securities may be offered and sold in the provinces of British Columbia,
Alberta, Ontario and Quebec (collectively, the “Offering Provinces”) on a
private placement basis to “accredited investors”, as defined in National
Instrument 45-106 – Prospectus
-3-



--------------------------------------------------------------------------------



Exemptions (“NI 45-106”) or, in Ontario, as defined in Section 73.3(1) of the
Securities Act (Ontario) (except, in each case, for the criteria set out in
paragraph (j), (k) or (l) of such definition in NI 45-106) that are also
“permitted clients”, as defined in Section 1.1 of National Instrument 31-103 –
Registration Requirements, Exemptions and Ongoing Registrant Obligations (“NI
31-103”), in reliance upon the “accredited investor” exemption from the
prospectus requirements of the applicable Canadian Securities Laws provided for
in section 2.3 of NI 45-106 or, in Ontario, subsection 73.3(2) of the Securities
Act (Ontario) (such offer and sale, the “Canadian Private Placement”). The
Issuers and the Guarantors have prepared a preliminary offering memorandum dated
September 16, 2020 (the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Issuers, the Guarantors (including each of
their respective subsidiaries), the Securities and the Guarantees. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Issuers to the Initial Purchasers pursuant to the
terms of this Purchase Agreement (this “Agreement”). The Issuers hereby jointly
and severally represent that they have authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Time of Sale Information. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering Memorandum or the Offering Memorandum shall
be deemed to refer to and include any documents filed after such date and
incorporated by reference therein.
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers shall have prepared the following information
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.
Each of the Issuers and the Guarantors hereby jointly and severally agrees with
the several Initial Purchasers concerning the purchase and resale of the
Securities, as follows:
1.Purchase and Resale of the Securities. On the basis of the representations,
warranties and agreements set forth herein, the Issuers jointly agree to issue
and sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Issuers
the respective principal amount of the Securities set forth opposite such
Initial Purchaser’s name in Schedule 1 hereto at a price equal to 99.41% of the
principal amount thereof plus accrued interest, if any, from October 5, 2020 to
the Closing Date. The Issuers will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.
    The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
(i)it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);
-4-



--------------------------------------------------------------------------------



(ii)neither it nor any person engaged by it has solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act; and
(iii)neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities as part of their initial offering except:
(1)to persons whom it reasonably believes to be QIBs in transactions pursuant to
Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or
(2)in accordance with the restrictions set forth in Annex C hereto.
    Each Initial Purchaser acknowledges and agrees that the Issuers and, for
purposes of the “no registration” opinions (and equivalent exempt distribution
opinions in respect of the Canadian Private Placement) to be delivered to the
Initial Purchasers pursuant to Section 6(f)(i) and Section 6(f)(ii) and Section
6(g), counsel for the Issuers and counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (b) above (including Annex C hereto) and
Section 5, and each Initial Purchaser hereby consents to such reliance.
    Each Issuer and each of the Guarantors acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser; provided that such offers
and sales shall be made in accordance with the provisions of this Agreement
(including Annex C hereto).
    The Issuers and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s-length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or fiduciary to, or agent
of, the Issuers, the Guarantors or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Issuers, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Issuers, the Guarantors, any other person and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Issuers, the
Guarantors or any other person. The Issuers and the Guarantors agree that they
will not claim that the Initial Purchasers, or any of them, have rendered
services of any nature, or owe a fiduciary or similar duty to the Issuers or the
Guarantors, in connection with the purchase and sale of the Securities pursuant
to this Agreement or the process leading thereto.
2.Payment and Delivery. Payment for and delivery of the Securities will be made
at the offices of Cahill Gordon & Reindel llp at 10:00 a.m., New York City time,
on October 5, 2020, or at such
-5-



--------------------------------------------------------------------------------



other time or place on the same or such other date as the Representative and the
Issuers may agree upon in writing not later than the fifth business day
thereafter. The time and date of such payment and delivery is referred to herein
as the “Closing Date.”
    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Issuers to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer and other stamp,
excise or similar taxes payable in connection with the sale of the Securities
duly paid by the Issuers. The Global Note will be made available for inspection
by the Representative not later than 1:00 p.m., New York City time, on the
business day prior to the Closing Date.
3.Representations and Warranties of the Issuers and the Guarantors. Each of the
Issuers and the Guarantors hereby jointly and severally represents and warrants
to each Initial Purchaser that:
(a)Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, at the time first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any Misrepresentation; provided that the Issuers and the Guarantors
make no representation or warranty with respect to any statements or omissions
made in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuers or the Guarantors in writing by or on behalf
of such Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum. For the purposes of this Agreement, “Misrepresentation” means an
untrue statement of a material fact or an omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(b)Additional Written Communications. Neither the Issuers nor the Guarantors
(including their respective agents and representatives, other than the Initial
Purchasers in their capacity as such) have prepared, used, authorized or
approved, nor will they prepare, use, authorize or approve, any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by an Issuer, the Guarantors or
their respective agents and representatives (other than a communication referred
to in clauses (i), (ii) and (iii) below), an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c) hereof. Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any Misrepresentation; provided that the Issuers and the Guarantors make
no representation and warranty with respect to any statements or omissions made
in each such Issuer Written Communication in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Issuers or
the Guarantors in writing by or on behalf of such Initial Purchaser through the
Representative expressly for use in any Issuer Written Communication.
-6-



--------------------------------------------------------------------------------



(c)Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Securities and Exchange Commission (the “Commission”), conformed or will
conform, as the case may be, in all material respects to the requirements of the
Exchange Act, and the rules and regulations of the Commission thereunder, and
did not and will not contain any Misrepresentation.
(d)Financial Statements. The consolidated financial statements and the related
notes thereto of Restaurant Brands International Inc. (“Parent”) and its
subsidiaries and Restaurant Brands International Limited Partnership (the
“Partnership”) and its subsidiaries included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum present fairly
in all material respects the consolidated financial position of Parent and its
subsidiaries and the Partnership and its subsidiaries, respectively, as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; and such financial statements have been
prepared in conformity with U.S. generally accepted accounting principles,
applied on a consistent basis throughout the periods covered thereby (except
with respect to FASB Accounting Standards Codification (“ASC”) Topic 606,
Revenue from Contracts with Customers and ASC Topic 842, Leases); the other
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum has been derived from the
accounting records of Parent and its subsidiaries and the Partnership and its
subsidiaries, as applicable, and present fairly in all material respects the
information shown thereby. The interactive data in eXtensible Business Reporting
Language incorporated by reference in each of the Time of Sale Information and
the Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.
(e)No Material Adverse Change. Since the date of the most recent financial
statements of Parent and its subsidiaries included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum except as
disclosed in such financial statements, (i) other than as described in the Time
of Sale Information and the Offering Memorandum, there has not been any change
in the capital stock or long-term debt of the Company, the Co-Issuer or any of
their respective subsidiaries, or any dividend or distribution of any kind,
other than internal cash distributions, declared, set aside for payment, paid or
made by either Issuer, Parent or the Partnership on any class of capital stock,
or any material adverse change, or any development involving a prospective
material adverse change, in or affecting the business, assets, management,
financial position or results of operations of the Issuers and their respective
subsidiaries taken as a whole; (ii) none of the Company, the Co-Issuer nor any
of their respective subsidiaries has entered into any transaction or agreement
that is material to the Issuers and their respective subsidiaries taken as a
whole or incurred any liability or obligation, direct or contingent, that is
material to the Issuers and their respective subsidiaries taken as a whole; and
(iii) none of the Company, the Co-Issuer nor any of their respective
subsidiaries has sustained any loss or interference with its business that is
material to the Company, the Co-Issuer or any of their respective subsidiaries
taken as a whole and that is either from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in respect of clauses (i), (ii) and
(iii) above as otherwise disclosed in each of the Time of Sale Information and
the Offering Memorandum.
(f)Organization and Good Standing. The Issuers and each of their respective
subsidiaries have been duly organized or formed and are validly existing and in
good standing (if
-7-



--------------------------------------------------------------------------------



such designation exists in the jurisdiction of organization or formation for
such entity) under the laws of their respective jurisdictions of organization,
are duly qualified to do business and are in good standing (if such designation
exists in the jurisdiction of organization or formation for such entity) in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to be
so qualified, in good standing (if such designation exists in the jurisdiction
of organization or formation for such entity) or have such power or authority
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the business, assets, properties, financial position
or results of operations of the Issuers and their respective subsidiaries, taken
as a whole, or on the performance by the Issuers and the Guarantors of their
respective obligations under this Agreement, the Securities and the Guarantees
(a “Material Adverse Effect”).
(g)Capitalization. At June 30, 2020, on a consolidated basis, after giving pro
forma effect to the Transactions, Parent would have had the capitalization as
set forth in each of the Time of Sale Information and the Offering Memorandum
under the heading “Capitalization” and all the outstanding shares of capital
stock or other equity interests of Parent and each subsidiary of Parent, have
been duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying
shares) and, with respect to the subsidiaries, are owned directly or indirectly
by Parent free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
in each case pursuant to (i) the Credit Agreement, dated as of October 27, 2014,
as amended on May 22, 2015, February 17, 2017, March 27, 2017, May 17, 2017,
October 13, 2017, October 2, 2018, September 6, 2019, November 19, 2019 and
April 2, 2020, by and among 1013421 B.C. Unlimited Liability Company, an
unlimited liability company organized under the laws of British Columbia, the
Issuers, as the borrowers thereunder, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Credit Facilities Agent”), and
each other party from time to time party thereto (the “Credit Agreement” and,
together with any other documents, agreements or instruments delivered in
connection therewith, collectively, the “Credit Facilities Documentation”), (ii)
the documentation governing the First Lien Notes, (iii) the documentation
governing the Existing Second Lien Notes, (iv) the documentation governing the
Existing THI Notes or (v) as disclosed in the Time of Sale Information and the
Offering Memorandum.
(h)Due Authorization. Each of the Issuers and the Guarantors has, had or will
have (as of the date on which it executed and delivered such document or will
execute and deliver such document) full right, power and authority to execute
and deliver, in each case, to the extent a party thereto, this Agreement and
each of the other Transaction Documents, and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been or will be duly and validly taken on or prior to the Closing
Date.
(i)The Indenture. The Indenture has been or prior to the Closing Date will be
duly authorized by the Issuers and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Issuers
and each of the Guarantors enforceable against the Issuers and each of the
Guarantors in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, fraudulent conveyance, reorganization, moratorium,
insolvency or similar laws
-8-



--------------------------------------------------------------------------------



affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding in equity or law) relating to
enforceability (collectively, the “Enforceability Exceptions”).
(j)The Securities and the Guarantees. The Securities have been or prior to the
Closing Date will be duly authorized by each Issuer and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, the Securities will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of each Issuer
enforceable against each Issuer in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture. The Guarantees have been duly authorized by each of the Guarantors
and, when the Securities have been duly executed, authenticated, issued and
delivered by the Issuers as provided in the Indenture and paid for as provided
herein, the Guarantees will be valid and legally binding obligations of each of
the Guarantors, enforceable against each of the Guarantors in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.
(k)Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Issuers and each of the Guarantors.
(l)Collateral Documents. Each of the Collateral Documents has been or prior to
the Closing Date will be duly authorized by each Issuer and each of the
Guarantors, to the extent a party thereto, and on the Closing Date upon
execution of the Collateral Joinder Documents, each of the Collateral Documents
will be duly executed and delivered in accordance with its terms by each Issuer
and each of the Guarantors, to the extent a party thereto, and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, each of the Collateral Documents will constitute a valid and legally
binding agreement of each Issuer and each of the Guarantors, to the extent a
party thereto, enforceable against each Issuer and each of the Guarantors, to
the extent a party thereto, in accordance with its terms, subject to the
Enforceability Exceptions.
(m)Collateral Documents, Financing Statements and Collateral.
    The Mortgages are sufficient to grant a legal, valid and enforceable
mortgage lien, charge and security interest on all of the mortgagor’s right,
title and interest in the real property (including fixtures) that constitutes
Collateral (each, a “Mortgaged Property” and, collectively, the “Mortgaged
Properties”). To the extent the Mortgages are duly recorded or registered in the
proper recording or Land Registry offices or appropriate public records and the
mortgage recording fees and taxes in respect thereof are paid and compliance is
otherwise had with the formal requirements of state, provincial or local law,
applicable to the recording or registration of real estate mortgages generally,
each such Mortgage shall constitute a validly perfected and enforceable
second-priority lien, charge and security interest in the related Mortgaged
Property constituting Collateral for the benefit of the Collateral Agent, the
Trustee and the holders of the Securities, subject only to Permitted Liens (as
defined below) or liens and encumbrances expressly set forth as an exception to
the policies of title insurance, if any, obtained to insure the lien of each
Mortgage with respect to each of the Mortgaged Properties (such encumbrances and
exceptions, the “Permitted Exceptions”), and to the Enforceability Exceptions;
-9-



--------------------------------------------------------------------------------



    Upon execution and delivery of the Collateral Joinder Documents, the
Security Agreements will be effective to grant a legal, valid and enforceable
lien and security interest in all of the grantor’s right, title and interest in
the Collateral (other than the Mortgaged Properties) (the “Personal Property
Collateral”) to the Collateral Agent for the benefit of the Secured Parties to
secure the obligations under the Indenture and the Securities;
    Upon execution and delivery of the Collateral Joinder Documents, the
financing statements and the short form intellectual property security
agreements (the “Intellectual Property Security Agreements”), as applicable,
previously filed in connection with the Security Agreements are sufficient to
cause the security interests granted by the Security Agreements to constitute
valid, perfected second-priority liens and security interests in the Personal
Property Collateral, to the extent such liens and security interests can be
perfected by the filing and/or recording, as applicable, of financing statements
and the Intellectual Property Security Agreements in favor of the Collateral
Agent for the benefit of the Secured Parties, and such security interests will
be enforceable in accordance with the terms contained therein against all
creditors of any grantor and subject only to liens expressly permitted to be
incurred or exist on the Collateral under the Indenture (which, for the
avoidance of doubt, includes, without limitation, liens granted under the TH
Facility (as defined below)) or Permitted Exceptions, and to the Enforceability
Exceptions (“Permitted Liens”); and
    The Issuers and their respective subsidiaries collectively own, have rights
in or have the power and authority to collaterally assign rights in the
Collateral, free and clear of any liens other than the Permitted Exceptions and
the Permitted Liens.
(n)Descriptions of the Transaction Documents. Each of the Transaction Documents
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum (to the extent
described therein).
(o)No Violation or Default. None of the Issuers nor any of their respective
subsidiaries is (i) in violation of its articles, charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuers or any of their respective subsidiaries is a
party or by which the Issuers or any of their respective subsidiaries is bound
or to which any of the property or assets of the Issuers or any of their
respective subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(p)No Conflicts. The execution, delivery and performance by each Issuer and each
of the Guarantors of each of the Transaction Documents to which each is a party
(including but not limited to, the issuance and sale of the Securities
(including the Guarantees)), and compliance by each Issuer and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in
-10-



--------------------------------------------------------------------------------



the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Issuers or any of their respective subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuers or any of their respective subsidiaries is a
party or by which the Issuers or any of their respective subsidiaries is bound
or to which any of the property or assets of the Issuers or any of their
respective subsidiaries is subject (other than any lien, charge or encumbrance
created or imposed pursuant to the Transaction Documents), (ii) result in any
violation of the provisions of the articles, charter or by-laws or similar
organizational documents of the Issuers or any of their respective subsidiaries
or (iii) result in the violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(q)No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by each Issuer and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by each Issuer and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications (A) as may be required (i) under
applicable state securities laws and Canadian Securities Laws in connection with
the purchase and resale of the Securities by the Initial Purchasers, (ii) with
respect to perfection of security interests on the Collateral as required under
the Transaction Documents and (iii) that if not obtained or made would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (B) as have been obtained or made prior to the Closing Date.
(r)Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Issuers or any of their respective subsidiaries is or may be a party or to which
any property of the Issuers or any of their respective subsidiaries is or may be
the subject that, individually or in the aggregate, if determined adversely to
the Issuers or any of their respective subsidiaries, could reasonably be
expected to have a Material Adverse Effect, and no order, ruling or
determination having the effect of suspending the sale or ceasing the trading of
any securities of either Issuer or any of the Guarantors has been issued or made
by any court, securities regulatory authority or stock exchange or any other
regulatory authority and is continuing in effect; and no such investigations,
actions, suits or proceedings are, to the knowledge of each Issuer and each of
the Guarantors, threatened or contemplated by any governmental or regulatory
authority or by others.
(s)Independent Auditors. KPMG LLP (“KPMG”), who has certified certain financial
statements of Parent and its subsidiaries and the Partnership and its
subsidiaries, is an independent registered public accounting firm with respect
to Parent and its subsidiaries and the Partnership and its subsidiaries within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.
(t)Title to Real and Personal Property. The Issuers and their respective
subsidiaries have good and marketable title (in the case of real property, in
fee simple) to, or have valid rights
-11-



--------------------------------------------------------------------------------



to lease or otherwise use, all items of real and personal property that are
material to the respective businesses of the Issuers and their respective
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except for those that (i) would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (ii) are created pursuant to the Transaction Documents or the
Credit Facilities Documentation or (iii) are created pursuant to the
documentation governing the Existing Second Lien Notes, the First Lien Notes,
the Existing THI Notes or the Amended and Restated Credit Agreement, dated as of
May 24, 2019 (the “TH Facility”), among The TDL Group Corp./Groupe TDL
Corporation, Bank of Montreal, as Administrative Agent, and the lenders referred
to therein, as amended, modified, supplemented or replaced from time to time.
(u)Intellectual Property. Except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, the Issuers and their respective
subsidiaries own or possess adequate rights to use all material patents,
trademarks, service marks, trade names, trademark registrations, service mark
registrations and other indicia of origin, copyrights, works of authorship, all
applications and registrations for the foregoing, domain names and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted, free of liens (other than
liens created pursuant to the Transaction Documents, the Credit Facilities
Documentation and the documentation governing the Existing Second Lien Notes,
the First Lien Notes or the Existing THI Notes); to the knowledge of the Issuers
and the Guarantors, the conduct of their respective businesses does not infringe
or otherwise violate any such rights of others (except for such infringements or
other violations as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect); to the knowledge of each
Issuer and each of the Guarantors, no third party violates or infringes the
intellectual property owned by the Issuers or any of their respective
subsidiaries except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and none of the Issuers or their
respective subsidiaries have received any written notice of any claim of
infringement or other violation of any such rights of others that, if determined
in a manner adverse to the Issuers or their respective subsidiaries, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(v)No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Issuers and any of their respective subsidiaries, on the
one hand, and the directors, officers, stockholders or other affiliates of the
Issuers or any of their respective subsidiaries, on the other, that is required
by the Securities Act to be described in a registration statement to be filed
with the Commission and that is not so described in each of the Time of Sale
Information and the Offering Memorandum.
(w)Investment Company Act. None of the Issuers nor any of the Guarantors is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
(x)Taxes.
(1)The Issuers and each of their respective subsidiaries have paid all federal,
provincial, state, local and foreign taxes (including any related interest,
penalties and
-12-



--------------------------------------------------------------------------------



additions to tax) due and payable by them (including in their capacity as
withholding agent) and have filed all tax returns required to be filed (taking
into account any validly-obtained extension of the time within which to file)
except for (i) items being contested in good faith and by appropriate
proceedings for which adequate reserves for taxes have been established in
accordance with generally accepted accounting principles or (ii) where failure
to pay or file, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; and except as otherwise disclosed in
each of the Time of Sale Information and the Offering Memorandum, there is no
tax audit, assessment, deficiency or other claim that has been, or could
reasonably be expected to be, asserted against either Issuer or any of their
respective subsidiaries or any of their respective properties or assets, except
as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(2)Except to the extent that any such payments are made in respect of services
physically performed in Canada, no withholding tax imposed under the Income Tax
Act (Canada) (the “Canadian Tax Act”) will be payable in respect of any payments
under this Agreement to an Initial Purchaser other than withholding tax imposed
as a result of the Initial Purchaser (i) carrying on business in Canada for the
purposes of the Canadian Tax Act; (ii) not dealing at arm’s-length with each of
the Issuers for the purposes of the Canadian Tax Act and (iii) being a
“specified shareholder” of the Company or not dealing at arm’s length with a
“specified shareholder” of the Company (as defined in the Canadian Tax Act).
(y)Licenses and Permits. The Issuers and their respective subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, provincial,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and none of the Issuers nor any of
their respective subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except where such
modification or failure to renew, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(z)No Labor Disputes. No labor disturbance by or dispute with employees of
either Issuer or any of their respective subsidiaries exists or, to the
knowledge of the Issuers and each of the Guarantors, is contemplated or
threatened, and none of the Issuers nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Issuers’ or any of their respective subsidiaries’ principal suppliers,
contractors or customers, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(aa)Compliance with Environmental Laws. (i) The Issuers and their respective
subsidiaries (x) are, and were during the applicable statute of limitations, in
compliance with any and all applicable federal, provincial, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or
-13-



--------------------------------------------------------------------------------



contaminants (collectively, “Environmental Laws”), (y) have received and are in
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as currently conducted, and (z) have not received written
notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, that would with respect to
subclause (x), (y) or (z) of this clause (i), individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect, and (ii) there are no
costs or liabilities associated with Environmental Laws of or relating to the
Issuers or their respective subsidiaries, except in the case of each of (i) and
(ii) above, for any such failure to comply, or failure to receive required
permits, licenses or approvals, written notice, or cost or liability, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) (x) there are no proceedings that are pending, or that
are to the Issuers’ or the Guarantors’ knowledge contemplated, against the
Issuers or any of their respective subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) none of the Issuers nor any of the Guarantors has
knowledge of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (z) none of the Issuers and their respective subsidiaries
anticipates material capital expenditures relating to any Environmental Laws
that would, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.
(ab)Compliance with ERISA. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Issuers or any member of their respective “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no failure to satisfy
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA, whether or not waived, has occurred or is reasonably expected to occur;
(iv) except as otherwise disclosed in the Time of Sale Information and the
Offering Memorandum, the fair market value of the assets of each Plan exceeds
the present value of all benefits accrued under such Plan (determined based on
those assumptions used to fund such Plan); (v) except as otherwise disclosed in
the Time of Sale Information and the Offering Memorandum, each pension plan
within the meaning of Section 3(2) of ERISA that is maintained outside the
jurisdiction of the United States satisfies the minimum funding requirements to
the extent required by applicable law; (vi) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur; and (vii) none of the Issuers nor any member of their respective
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
PBGC, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan,” within the meaning of Section 4001(a)(3) of
-14-



--------------------------------------------------------------------------------



ERISA), and except for where failure to comply with any of the clauses (i)
through (vii) of this paragraph would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(ac)Disclosure Controls. Each of Parent and its subsidiaries and the Partnership
and its subsidiaries maintains a system of “disclosure controls and procedures”
(as defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure
that information required to be disclosed by Parent or the Partnership, as the
case may be, in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to Parent’s or
the Partnership’s, as the case may be, management as appropriate to allow timely
decisions regarding required disclosure. Each of Parent and its subsidiaries and
the Partnership and its subsidiaries has carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.
(ad)Accounting Controls. Each of Parent and its subsidiaries and the Partnership
and its subsidiaries maintains systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act and in National
Instrument 52-109 – Certification of Disclosure in Issuers’ Annual and Interim
Filings) that comply with the requirements of the Exchange Act and Canadian
Securities Laws and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. Each of Parent and its subsidiaries and the Partnership and its
subsidiaries maintains internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) interactive data in eXtensible
Business Reporting Language incorporated by reference in each of the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum is
prepared in accordance with the Commission's rules and guidelines applicable
thereto. There are no material weaknesses in each of Parent’s and its
subsidiaries’ and the Partnership’s and its subsidiaries’ internal controls.
(ae)Insurance. The Issuers and their respective subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Issuers and their respective
subsidiaries believe are adequate to protect their respective businesses; and
none of the Issuers or any of their respective subsidiaries has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance or (ii) any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
-15-



--------------------------------------------------------------------------------



(af)No Unlawful Payments. None of either Issuer or any of their respective
subsidiaries, nor any director, officer or employee of either Issuer or any of
their respective subsidiaries nor, to the knowledge of either Issuer or any of
the Guarantors, any agent, affiliate or other person associated with or acting
on behalf of either Issuer or any of their respective subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, the
Corruption of Foreign Public Officials Act (Canada) or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law of any other relevant jurisdiction; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Issuers and their respective subsidiaries have instituted, maintain
and enforce policies and procedures designed to promote and ensure compliance
with all applicable anti-bribery and anti-corruption laws.
(ag)Compliance with Money Laundering Laws. The operations of the Issuers and
their respective subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the money laundering statutes of all
jurisdictions where each Issuer or any of their respective subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving either Issuer or any of their respective subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of
either Issuer or any of the Guarantors, threatened.
(ah)Compliance with Sanctions Laws. None of the Issuers nor any of their
respective subsidiaries, directors, officers or employees, nor, to the knowledge
of the Issuers or any of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Issuers or any of their respective
subsidiaries is currently the subject or the target of any comprehensive
sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
Government of Canada, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”), nor is any Issuer or any of their respective subsidiaries located,
organized or resident in a country or territory that is the subject or target of
comprehensive Sanctions, including, without limitation, Crimea, Cuba, Iran,
North Korea and Syria (each, a “Sanctioned Country”); and the Issuers will not,
to the extent required to comply with the Sanctions, directly or knowingly,
indirectly use the proceeds of the offering of the Securities hereunder, or
lend,
-16-



--------------------------------------------------------------------------------



contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of comprehensive Sanctions, (ii) to fund
or facilitate any activities of or business in any Sanctioned Country unless
otherwise authorized by law or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
comprehensive Sanctions.
(ai)Solvency. On and immediately after the consummation of the Transactions, the
Issuers and the Guarantors on a consolidated basis (after giving effect to the
issuance of the Securities, the Transactions and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of the Issuers and
the Guarantors is not less than the total amount required to pay the liabilities
of the Issuers and the Guarantors on their combined total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Issuers and the Guarantors are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the use of proceeds therefrom as described in the Time of
Sale Information and the Offering Memorandum, the Issuers and the Guarantors are
not incurring debts or liabilities beyond their ability to pay as such debts and
liabilities mature; (iv) the Issuers and the Guarantors are not engaged in any
business or transaction, and do not propose to engage in any business or
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which the Issuers and their respective subsidiaries are engaged; and
(v) the Issuers and the Guarantors are not defendants in any civil action that
would result in a judgment that the Issuers and the Guarantors are or would
become unable to satisfy.
(aj)No Restrictions on Subsidiaries. On the Closing Date and assuming
consummation of the Transactions, no subsidiary of the Issuers will be
prohibited, directly or indirectly, under any agreement or other instrument to
which it is as of the Closing Date (assuming consummation of the Transactions) a
party or will be subject, from paying any dividends to the Issuers, from making
any other distribution on such subsidiary’s capital stock or similar ownership
interests, from repaying to the Issuers any loans or advances to such subsidiary
from the Issuers or such other subsidiary or from transferring any of such
subsidiary’s properties or assets to the Issuers or any other subsidiary of the
Issuers, except (i) to the extent such restriction or prohibition would
constitute a Permitted Lien under and as defined in the Indenture, the other
Transaction Documents, the Credit Facilities Documentation or the documentation
governing the Existing Second Lien Notes, the First Lien Notes, the Existing THI
Notes or the TH Facility or (ii) as disclosed in the Time of Sale Information
and the Offering Memorandum or as created under the Transaction Documents, the
Credit Facilities Documentation or the documentation governing the Existing
Second Lien Notes, the First Lien Notes, the Existing THI Notes or the TH
Facility.
(ak)No Broker’s Fees. None of either Issuer nor any of their respective
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a
-17-



--------------------------------------------------------------------------------



brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.
(al)Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
(am)No Integration. None of the Issuers, the Guarantors nor any of their
respective affiliates (as defined in Rule 501(b) of Regulation D) has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.
(an)No General Solicitation or Directed Selling Efforts. None of the Issuers,
the Guarantors nor any of their respective affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.
(ao)Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and Section 5 and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers to Subsequent Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act nor to file a
prospectus under Canadian Securities Laws to qualify the distribution of the
Securities or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended.
(ap)No Stabilization. None of the Issuers nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
(aq)Margin Rules. Neither the issuance, sale and delivery of the Securities, nor
the consummation of the Transactions or the application of the proceeds thereof
by the Issuers as described in each of the Time of Sale Information and the
Offering Memorandum will violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System or any other regulation of such Board of
Governors.
(ar)Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained or
-18-



--------------------------------------------------------------------------------



incorporated by reference in any of the Time of Sale Information or the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.
(as)Statistical and Market Data. Nothing has come to the attention of either
Issuer or any Guarantor that has caused such entity to believe that the
statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum is not based on
or derived from sources that are reliable and accurate in all material respects.
(at)Sarbanes-Oxley Act. To the extent applicable, there is and has been no
failure on the part of Parent or any of its subsidiaries or the Partnership or
any of its subsidiaries or any of their respective directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
(au)Cybersecurity. Except as disclosed in the Time of Sale Information and the
Offering Memorandum, to the knowledge of the Issuers, the Issuers’ and their
respective subsidiaries’ information technology assets and equipment, computers,
systems, networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are reasonably believed by the Issuers to be
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Issuers and their
respective subsidiaries as currently conducted, and, to the Issuers’ knowledge,
are free and clear of all material bugs, errors, defects, Trojan horses, time
bombs, malware and other corruptants. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, to the knowledge of the Issuers, the
Issuers and their respective subsidiaries have used reasonable efforts to
establish, implement and maintain commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all material IT Systems and data (including all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”)) used
in connection with their businesses, and except as disclosed in the Time of Sale
Information and the Offering Memorandum, to the knowledge of the Issuers, there
have been no breaches, violations, outages or unauthorized uses of or accesses
to same, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor are there any known
incidents under internal review or investigation relating to the same. Except as
disclosed in the Time of Sale Information and the Offering Memorandum, to the
knowledge of the Issuers, the Issuers and their respective subsidiaries are
presently in compliance in all material respects with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.
4.Further Agreements of the Issuers and the Guarantors. Each of the Issuers and
each Guarantor hereby jointly and severally, covenants and agrees with each
Initial Purchaser that:
(a)Delivery of Copies. The Issuers will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale
-19-



--------------------------------------------------------------------------------



Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representative may
reasonably request.
(b)Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.
(c)Additional Written Communications. Before using, authorizing, approving or
referring to any Issuer Written Communication (other than those listed on Annex
A), the Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not use,
authorize, approve or refer to any such written communication to which the
Representative reasonably objects.
(d)Notice to the Representative. The Issuers will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities by the Initial Purchasers
as a result of which any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum as then amended or supplemented would
include any Misrepresentation when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser; and
(iii) of the receipt by any Issuer of any notice with respect to any suspension
of the qualification of the Securities for offer and sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; and each of
the Issuers will use its reasonable best efforts to prevent the issuance of any
such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will use reasonable best efforts to obtain as soon as possible the
withdrawal thereof.
(e)Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any
Misrepresentation or (ii) it is necessary to amend or supplement any of the Time
of Sale Information to comply with law, the Issuers will promptly notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (b)
above, furnish to the Initial Purchasers such amendments or supplements to any
of the Time of Sale Information (or any document to be filed with the Commission
and incorporated by reference therein) as may be necessary so that the
statements in any of the Time of Sale Information as so amended or supplemented
(including such documents to be incorporated by reference therein) will not
contain any Misrepresentation or so that any of the Time of Sale Information
will comply with law.
-20-



--------------------------------------------------------------------------------



(f)Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any Misrepresentation when the Offering
Memorandum is delivered to a purchaser or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Issuers will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum as may be necessary so that the
statements in the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as so amended or supplemented
(including such document to be incorporated by reference therein) will not
contain any Misrepresentation when the Offering Memorandum is delivered to a
purchaser or so that the Offering Memorandum will comply with law.
(g)Blue Sky Compliance. The Issuers will qualify the Securities for offer and
sale under the securities or “blue sky” laws of such jurisdictions as the
Representative shall reasonably request (or, in the case of any offer and sale
of the Securities in the Offering Provinces, rely on applicable exemptions from
the prospectus requirements of applicable Canadian Securities Laws for purposes
of the Canadian Private Placement) and will continue such qualifications in
effect so long as required for the offering and resale to Subsequent Purchasers
of the Securities; provided that none of the Issuers or any of the Guarantors
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction, (iii) subject itself to taxation in any such jurisdiction
if it is not otherwise so subject or (iv) file, or obtain a receipt for, a
prospectus with and from any Canadian securities regulator to qualify such
offer, sale or delivery of the Securities under any Canadian Securities Laws.
(h)Clear Market. During the period from the date hereof through and including
the date that is 60 days after the Closing Date, each Issuer and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell, pledge or otherwise dispose of any debt
securities issued or guaranteed by either Issuer or any of the Guarantors and
having a term of more than one year (other than the Securities).
(i)Use of Proceeds. The Issuers will apply the net proceeds from the sale of the
Securities in the manner described in each of the Time of Sale Information and
the Offering Memorandum under the heading “Use of proceeds.”
(j)Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each Issuer and each of the Guarantors will, during any period
in which the Issuers are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
(k)DTC. The Issuers will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.
(l)No Resales by the Issuers, Parent and the Partnership. Until the first
anniversary of the Closing Date, each of the Issuers will not, and will not
permit Parent, the
-21-



--------------------------------------------------------------------------------



Partnership or any of the Issuers’ respective controlled affiliates (as defined
in Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by an Issuer or
any of their respective affiliates and (i) resold in a transaction registered
under the Securities Act or (ii) resold in a transaction exempt from
registration under the Securities Act, provided that any Securities transferred
under this clause (ii) must bear the restrictive legend set forth in the
Offering Memorandum for at least one year following such resale.
(m)No Integration. None of the Issuers nor any of their respective affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
(n)No General Solicitation or Directed Selling Efforts. None of the Issuers nor
any of their respective affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.
(o)No Stabilization. None of the Issuers nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
(p)Perfection of Security Interests. The Issuers and each Guarantor (i) to the
extent not already completed, shall complete on or prior to the Closing Date all
filings and other similar actions required in connection with the perfection of
second-priority security interests in the Collateral as and to the extent
contemplated by the Indenture and the Collateral Documents and (ii) shall take
all actions necessary to maintain such security interests and to perfect
security interests in any Collateral acquired after the Closing Date, in each
case as and to the extent contemplated by the Indenture and the Collateral
Documents.
5.Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
severally and not jointly represents and agrees that it has not and will not
use, authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared by the Issuers pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Issuers in advance in writing or (v) any written
communication that only contains the terms of the Securities and/or other
information that was included (including through incorporation by reference) or
will be included in the Time of Sale Information or the Offering Memorandum.
-22-



--------------------------------------------------------------------------------



6.Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by each Issuer and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)Representations and Warranties. The representations and warranties of the
Issuers and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Issuers, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
(b)No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by any Issuer, Parent, the Partnership or any of
their respective subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of Section
3(a)(62) of the Exchange Act; and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of the Securities or of any other debt securities or
preferred stock issued or guaranteed by any Issuer, Parent, the Partnership or
any of their respective subsidiaries (other than an announcement with positive
implications of a possible upgrading).
(c)No Material Adverse Change. No event or condition described in Section 3(e)
hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
(d)Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a), 3(b) and 3(d) hereof are true and correct, (ii)
confirming that the other representations and warranties of the Issuers and the
Guarantors in this Agreement are true and correct and that the Issuers and the
Guarantors have complied in all material respects with all agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date and (iii) to the effect set forth in paragraphs (b)
and (c) above.
(e)Comfort Letters. On the date of this Agreement and on the Closing Date, KPMG
shall have furnished to the Representative, at the request of Parent and the
Partnership, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter
-23-



--------------------------------------------------------------------------------



delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.
(f)Opinion and 10b-5 Statement of Counsel for the Issuers and the Guarantors.
(i) Kirkland & Ellis LLP, U.S. counsel for the Issuers and the Guarantors, shall
have furnished to the Representative, at the request of the Issuers, its written
opinions and 10b-5 statement, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers, (ii) Stikeman Elliott LLP, Canadian counsel for the Issuers and the
Guarantors, shall have furnished to the Representative, at the request of the
Issuers, its written opinions, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers and (iii) Greenberg Traurig, P.A., Florida and Minnesota counsel for
the Guarantors, shall have furnished to the Representative, at the request of
the Issuers, its written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers.
(g)Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date (x) an opinion
and 10b-5 statement of Cahill Gordon & Reindel llp, counsel for the Initial
Purchasers, and (y) an opinion of Blake, Cassels & Graydon LLP, Canadian counsel
for the Initial Purchasers, in each case with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.
(h)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, provincial, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, provincial, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.
(i)Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the existence or good standing of each
Issuer and each of the Guarantors in their respective jurisdictions of
organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication, from the appropriate governmental authorities of such
jurisdictions.
(j)Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of each of the Issuers, each of the
Guarantors, the Trustee and the Collateral Agent, and the Securities shall have
been duly executed and delivered by a duly authorized officer of each Issuer and
duly authenticated by the Trustee.
(k)DTC. The Securities shall be eligible for clearance and settlement through
DTC.
(l)Collateral Joinder Documents and Intercreditor Agreements. On the Closing
Date, the Initial Purchasers shall have received a counterpart of each
Collateral Joinder Document and the THI Notes Intercreditor Agreement, that
shall have been executed and delivered by the
-24-



--------------------------------------------------------------------------------



applicable parties thereto and each of such documents shall be in full force and
effect in accordance with their terms.
(m)Refinancing. The Issuers (or their direct or indirect parent) have delivered
notice of partial redemption to the existing noteholders of the 2025 Second Lien
Notes in accordance with the terms of the indenture governing the 2025 Second
Lien Notes.
(n)Additional Documents. On or prior to the Closing Date, the Issuers and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
7.Indemnification and Contribution. (a) Indemnification of the Initial
Purchasers. Each of the Issuers and each of the Guarantors jointly and severally
agrees to indemnify and hold harmless each Initial Purchaser, its affiliates,
directors and officers and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any Misrepresentation or alleged Misrepresentation
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, a Misrepresentation or alleged Misrepresentation made
in reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use therein.
(b)    Indemnification of the Issuers and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless each Issuer,
each of the Guarantors, their respective directors and officers and each person
who controls each Issuer or any of the Guarantors within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
the fourth paragraph, the third and fourth sentences of the seventh paragraph,
and the ninth paragraph, in each case, found under the heading “Plan of
distribution.”
(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the
-25-



--------------------------------------------------------------------------------



“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under paragraph (a) or (b) above except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under paragraph (a) or (b)
above. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
reasonable fees and expenses of such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and the Indemnified
Person shall have reasonably concluded that representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood and agreed that the Indemnifying Person
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by Morgan Stanley & Co. LLC and any such separate firm for the Issuers, the
Guarantors, their respective directors and officers and any control persons of
the Issuers and the Guarantors shall be designated in writing by the Issuers.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
(d)    Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative
-26-



--------------------------------------------------------------------------------



benefits referred to in clause (i) but also the relative fault of the Issuers
and the Guarantors on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Issuers and the Guarantors
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Issuers from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Issuers and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the Misrepresentation or alleged Misrepresentation
relates to information supplied by any Issuer or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. For the
avoidance of doubt, until the Issuers, the Guarantors or their respective
directors, officers and control persons are entitled to indemnification from the
Initial Purchasers under Section 7(b) above, they are not entitled to
contribution under this Section 7(d).
(e)    Limitation on Liability. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Issuers, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by Parent, the Partnership, any Issuer or any of the Guarantors
shall have been suspended on any exchange or in any over-the-counter market;
(iii) a general moratorium on commercial banking activities shall have been
declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
-27-



--------------------------------------------------------------------------------



9.Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Issuers on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Issuers shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Issuers may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Issuers or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Issuers agree to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.
(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Issuers or the Guarantors, except that each Issuer and each of the
Guarantors will continue to be jointly and severally liable for the payment of
expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Issuers, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
10.Payment of Expenses. (a) Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, each Issuer and each
of the Guarantors jointly and severally agrees to pay or cause to be paid all
costs and expenses incident to the performance of their respective obligations
hereunder (including any goods and services, harmonized sales, sales, transfer,
stamp, excise and other similar taxes payable in connection therewith),
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities; (ii) the costs
incident to the preparation and printing of the Preliminary Offering
-28-



--------------------------------------------------------------------------------



Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including any amendment or supplement thereto) and
the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the fees and expenses of the Issuers’ and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a “blue sky” memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee,
the Collateral Agent and any paying agent (including related fees and expenses
of any counsel to such parties); (viii) all expenses and fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) all expenses incurred by the Issuers in connection with any “road show”
presentation to potential investors; and (x) the fees and expenses incurred in
connection with creating, documenting, perfecting and maintaining the perfection
of the security interests in the Collateral as contemplated by the Collateral
Documents (including the reasonable related fees and expenses of counsel for the
Initial Purchasers for all periods prior to and after the Closing Date).
(b)    If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Issuers for any reason fail to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, each Issuer and each of the
Guarantors jointly and severally agrees to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
11.Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
12.Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any subsequent disposition by the Initial Purchasers of the Securities, any
termination of this Agreement or any investigation made by or on behalf of the
Issuers, the Guarantors or the Initial Purchasers.
13.Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.
14.Compliance with USA Patriot Act. In accordance with the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are
-29-



--------------------------------------------------------------------------------



required to obtain, verify and record information that identifies their
respective clients, including the Issuers and the Guarantors, which information
may include the name and address of their respective clients, as well as other
information that will allow the Initial Purchasers to properly identify their
respective clients.
15.Recognition of the U.S. Special Resolution Regimes. (a) In the event that any
Initial Purchaser that is a Covered Entity (as defined below) becomes subject to
a proceeding under a U.S. Special Resolution Regime (as defined below), the
transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.
(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate (as defined below) of such Initial Purchaser becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights (as defined
below) under this Agreement that may be exercised against such Initial Purchaser
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
were governed by the laws of the United States or a state of the United States.
(c)    For purposes of this Section 15, (i) the term “BHC Act Affiliate” has the
meaning assigned to the term “affiliate” in, and shall be interpreted in
accordance with, 12 U.S.C. § 1841(k); (ii) “Covered Entity” means any of the
following: (x) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b), (y) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b), or a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b); (iii) “Default Right” has the meaning assigned to that term
in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or
382.1, as applicable; and (iv) “U.S. Special Resolution Regime” means each of
(x) the Federal Deposit Insurance Act and the regulations promulgated thereunder
and (y) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act and the regulations promulgated thereunder.
16.Miscellaneous. (a) Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by Morgan Stanley & Co. LLC on behalf of the
Initial Purchasers, and any such action taken by Morgan Stanley & Co. LLC shall
be binding upon the Initial Purchasers.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Morgan Stanley & Co. LLC,
1585 Broadway, New York, New York 10036 (Attention: High Yield Syndicate Desk).
Notices to the Issuers and the Guarantors shall be given to them at 1011778 B.C.
Unlimited Liability Company, c/o Restaurant Brands International, 130 King
Street West, Suite 300, Toronto, Ontario, Canada M5X 1E1, Attention: Jill
Granat. A copy of any notice sent to the Issuers shall also be sent to: Kirkland
& Ellis LLP, 601 Lexington Avenue, New York, NY 10022 (fax: (212) 446-4900),
Attn: Joshua N. Korff and Michael Kim.
(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
-30-



--------------------------------------------------------------------------------



(d)    Waiver of Jury Trial. The Issuers, the Guarantors and each of the Initial
Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
(e)    Consent to Jurisdiction. The Issuers and each of the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and the Issuers and
each of the Guarantors irrevocably and unconditionally waive any objection to
the laying of venue of any action, suit or proceeding in any such court arising
out of or relating to this Agreement or the transactions contemplated hereby and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding has been brought in an
inconvenient forum. The Company and each Guarantor domiciled in Canada hereby
appoints the Corporation Service Company, 1180 Avenue of the Americas, Suite
210, New York, NY 10036-8401, as its authorized agent (the “Authorized Agent”)
upon whom process may be served in any suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated herein that may be
instituted in any state or U.S. federal court in The City of New York and County
of New York, by any Initial Purchaser, the directors, officers, employees,
affiliates and agents of any Initial Purchaser, or by any person who controls
any Initial Purchaser, and expressly accepts the non-exclusive jurisdiction of
any such court in respect of any such suit, action or proceeding. The Company
and each Guarantor domiciled in Canada hereby represents and warrants that the
Authorized Agent has accepted such appointment and has agreed to act as said
agent for service of process, and the Company and each Guarantor domiciled in
Canada agrees to take any and all action, including the filing of any and all
documents that may be necessary to continue such appointment in full force and
effect as aforesaid. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon the Company and each
Guarantor domiciled in Canada.
(f)    Waiver of Immunity. To the extent that the Issuers or any Guarantor has
or hereafter may acquire any immunity (sovereign or otherwise) from jurisdiction
of any court of (i) Canada, or any political subdivision thereof, (ii) the
United States or the State of New York, (iii) any jurisdiction in which it owns
or leases property or assets or from any legal process (whether through service
of notice, attachment prior to judgment, attachment in aid of execution,
execution, set-off or otherwise) with respect to themselves or their respective
property and assets or this Agreement, the Issuers and each Guarantor hereby
irrevocably waive such immunity in respect of its obligations under this
Agreement to the fullest extent permitted by applicable law.
(g)    Judgment Currency. Each of the Issuers and each Guarantor jointly and
severally agrees to indemnify each Initial Purchaser, its directors, officers,
affiliates and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any loss incurred by such Initial Purchaser as a result of any
judgment or order being given or made for any amount due hereunder and such
judgment or order being expressed and paid in a currency (the “judgment
currency”) other than U.S. dollars and as a result of any variation as between
(i) the rate of exchange at which the U.S. dollar amount is converted into the
judgment currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which such indemnified person is able to purchase U.S. dollars
with the amount of the judgment currency actually received by the indemnified
person. The foregoing indemnity shall constitute a separate and independent
obligation of each of the Issuers and each Guarantor and shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid. The
term “rate of exchange” shall include any premiums and costs of exchange payable
in connection with the purchase of, or conversion into, the relevant currency.
-31-



--------------------------------------------------------------------------------



(h)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
(i)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(j)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Remainder of page intentionally left blank]
-32-




--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
1011778 B.C. UNLIMITED LIABILITY COMPANY
By:        /s/ Jill Granat    
    Name:    Jill Granat
    Title:    Secretary




NEW RED FINANCE, INC.
By:        /s/ Jill Granat    
    Name:    Jill Granat
    Title:    Assistant Secretary






[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------



BK ACQUISITION, INC.
BK WHOPPER BAR, LLC
BURGER KING CAPITAL FINANCE, INC.
BURGER KING CORPORATION
BURGER KING HOLDINGS, INC.
BURGER KING INTERAMERICA, LLC
BURGER KING WORLDWIDE, INC.


By: /s/ Jill Granat    
Name: Jill Granat
Title: Assistant Secretary




[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------





1014369 B.C. UNLIMITED LIABILITY COMPANY
1019334 B.C. UNLIMITED LIABILITY COMPANY
1024670 B.C. UNLIMITED LIABILITY COMPANY
1028539 B.C. UNLIMITED LIABILITY COMPANY
1029261 B.C. UNLIMITED LIABILITY COMPANY
1057639 B.C. UNLIMITED LIABILITY COMPANY
1057772 B.C. UNLIMITED LIABILITY COMPANY
1057837 B.C. UNLIMITED LIABILITY COMPANY
BK CANADA SERVICE ULC
BLUE HOLDCO 1, LLC
BLUE HOLDCO 2, LLC
BLUE HOLDCO 3, LLC
BLUE HOLDCO 440, LLC
BURGER KING CANADA HOLDINGS INC./PLACEMENTS BURGER KING CANADA INC.
GPAIR LIMITED
GRANGE CASTLE HOLDINGS LIMITED
LLCXOX, LLC
ORANGE GROUP, INC.
ORANGE INTERMEDIATE, LLC
PLK ENTERPRISES OF CANADA, INC.
POPEYES LOUISIANA KITCHEN, INC.
RESTAURANT BRANDS HOLDINGS CORPORATION
RESTAURANT BRANDS INTERNATIONAL US SERVICES LLC
SBFD HOLDING CO.
TDLDD HOLDINGS ULC
TDLRR HOLDINGS ULC
THE TDL GROUP CORP./GROUPE TDL CORPORATION
TIM DONUT U.S. LIMITED, INC.
TIM HORTONS (NEW ENGLAND), INC.
TIM HORTONS CANADIAN IP HOLDINGS CORPORATION
TIM HORTONS USA INC.


By: /s/ Jill Granat    
Name: Jill Granat
Title: Secretary




[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------



1112090 B.C. UNLIMITED LIABILITY COMPANY
1112097 B.C. UNLIMITED LIABILITY COMPANY
1112100 B.C. UNLIMITED LIABILITY COMPANY
1112104 B.C. UNLIMITED LIABILITY COMPANY
1112106 B.C. UNLIMITED LIABILITY COMPANY
BC12SUB- ORANGE HOLDINGS ULC
BCP-SUB, LLC
BLUE HOLDCO AKA7, LLC
BLUE HOLDCO AKA8, LLC
BLUE HOLDCO 300, LLC
LAX HOLDINGS ULC
LLC-QZ, LLC
ORANGE GROUP INTERNATIONAL, INC.
PBB HOLDINGS ULC
RB CRISPY CHICKEN HOLDINGS ULC
RB OCS HOLDINGS ULC
RB TIMBIT HOLDINGS ULC
SBFD BETA, LLC
SBFD SUBCO ULC
SBFD, LLC
ZN1 HOLDINGS ULC
ZN19TDL HOLDINGS ULC
ZN3 HOLDINGS ULC
ZN4 HOLDINGS ULC
ZN5 HOLDINGS ULC
ZN6 HOLDINGS ULC
ZN7 HOLDINGS ULC
ZN8 HOLDINGS ULC
ZN9 HOLDINGS ULC
SOCIÉTÉ EN COMMANDITE TARTE 3/ PIE 3 LIMITED PARTNERSHIP, by 1011778 B.C.
UNLIMITED LIABILITY COMPANY, its general partner
SOCIÉTÉ EN COMMANDITE TARTE 4/ PIE 4 LIMITED PARTNERSHIP, by 12-2019 HOLDINGS
ULC, its general partner
SOCIÉTÉ EN COMMANDITE P2019/P2019 LIMITED PARTNERSHIP, by 1011778 B.C. UNLIMITED
LIABILITY COMPANY, its general partner


By: /s/ Jill Granat    
Name: Jill Granat
Title: Secretary
[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------





12-2019 HOLDINGS ULC
12KR HOLDINGS ULC
12KRR HOLDINGS ULC
12ZZ HOLDINGS ULC
2097A HOLDINGS ULC
2097AA HOLDINGS ULC
2097B HOLDINGS ULC
BC3-A, LLC
BKC-IP, LLC
BKHS-A, LLC
KR1 HOLDINGS ULC
KR19TDL HOLDINGS ULC
KR2 HOLDINGS ULC
KR3 HOLDINGS ULC
KR4 HOLDINGS ULC
KR5 HOLDINGS ULC
KR6 HOLDINGS ULC
KR7 HOLDINGS ULC
KR8 HOLDINGS ULC
KR9 HOLDINGS ULC
IPCOA HOLDINGS ULC
IPCOAA HOLDINGS ULC
IPCOB HOLDINGS ULC
LDTA HOLDINGS ULC
LDTAA HOLDINGS ULC
LDTC HOLDINGS ULC
LLC440-A, LLC
LLC-K4, LLC
LLC-K5, LLC
LLC-QQ, LLC
RBHZZ HOLDINGS ULC
SOCIÉTÉ EN COMMANDITE BC12/ BC12 LIMITED PARTNERSHIP, by 12-2019 HOLDINGS ULC,
its general partner




By: /s/ Jill Granat    
Name: Jill Granat
Title: Secretary






[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------





SOCIÉTÉ EN COMMANDITE BC12P/ BC12P
LIMITED PARTNERSHIP, by 12-2019
HOLDINGS ULC, its general partnerSOCIÉTÉ EN COMMANDITE 2097P / 2097P LIMITED
PARTNERSHIP, by 1112097 B.C. UNLIMITED LIABILITY COMPANY and ZN3 HOLDINGS ULC,
in their capacities as general partners
SOCIÉTÉ EN COMMANDITE LDTB / LDTB LIMITED PARTNERSHIP, by THE TDL GROUP
CORP./GROUPE TDL CORPORATION, its general partner
SOCIÉTÉ EN COMMANDITE IPCO / IPCO LIMITED PARTNERSHIP, by KR2 HOLDINGS ULC, its
general partner




By: /s/ Jill Granat    
Name: Jill Granat
Title: Secretary




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------





Accepted on the date first written above:
MORGAN STANLEY & CO. LLC
For itself and on behalf of the several
Initial Purchasers listed in Schedule 1 hereto.
By:    /s/ Ethan Plater    
Name:    Ethan Plater
Title:    Authorized Signatory




    


[Signature Page to Purchase Agreement]




--------------------------------------------------------------------------------



Schedule 1


Initial PurchaserPrincipal AmountMorgan Stanley & Co. LLC$166,102,000.00 J.P.
Morgan Securities LLC166,102,000.00 Wells Fargo Securities,
LLC118,644,000.00 BofA Securities, Inc.118,644,000.00 Barclays Capital
Inc.118,644,000.00 RBC Capital Markets, LLC118,644,000.00 Goldman Sachs & Co.
LLC59,322,000.00 Rabo Securities USA, Inc.59,322,000.00 BMO Capital Markets
Corp.59,322,000.00 MUFG Securities Americas Inc.59,322,000.00 Fifth Third
Securities, Inc.59,322,000.00 Citigroup Global Markets Inc.59,322,000.00 Capital
One Securities, Inc.59,322,000.00 Scotia Capital (USA) Inc.59,322,000.00 BNP
Paribas Securities Corp.59,322,000.00 Truist Securities,
Inc.59,322,000.00 Total$1,400,000,000.00 







Schedule 1-1




--------------------------------------------------------------------------------



Schedule 2
Guarantors
1.BK Whopper Bar, LLC, a Florida limited liability company
2.BK Acquisition, Inc., a Delaware corporation
3.Orange Intermediate, LLC, a Delaware limited liability company
4.Orange Group, Inc., a Delaware corporation
5.LLCxox, LLC, a Delaware limited liability company
6.Blue Holdco 1, LLC, a Delaware limited liability company
7.Blue Holdco 2, LLC, a Delaware limited liability company
8.Blue Holdco 3, LLC, a Delaware limited liability company
9.SBFD Holding Co., a Delaware corporation
10.Tim Hortons USA Inc., a Florida corporation
11.Tim Hortons (New England), Inc., a Delaware corporation
12.Burger King Worldwide, Inc., a Delaware corporation
13.Burger King Capital Finance, Inc., a Delaware corporation
14.Burger King Holdings, Inc., a Delaware corporation
15.Blue Holdco 440, LLC, a Delaware limited liability company
16.Tim Donut U.S. Limited, Inc., a Florida corporation
17.Burger King Corporation, a Florida corporation
18.Burger King Interamerica, LLC, a Florida limited liability company
19.1014369 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
20.1019334 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
21.Grange Castle Holdings Limited, a Canada corporation
22.GPAir Limited, an Ontario corporation
23.The TDL Group Corp./Groupe TDL Corporation, a British Columbia limited
company
24.Burger King Canada Holdings Inc./Placements Burger King Canada Inc., an
Ontario corporation    
25.1024670 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
26.1028539 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
27.1029261 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
28.1057837 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
29.1057772 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
30.1057639 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
31.TDLdd Holdings ULC, a British Columbia unlimited liability company
32.TDLrr Holdings ULC, a British Columbia unlimited liability company
33.BK Canada Service ULC, a British Columbia unlimited liability company
34.Restaurant Brands Holdings Corporation, an Ontario corporation
35.Tim Hortons Canadian IP Holdings Corporation, an Ontario corporation
36.Restaurant Brands International US Services LLC, a Florida limited liability
company
37.PLK Enterprises of Canada, Inc., a British Columbia corporation
38.Popeyes Louisiana Kitchen, Inc., a Minnesota corporation
39.1112097 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
40.1112104 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
41.1112106 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
42.1112090 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
43.1112100 B.C. Unlimited Liability Company, a British Columbia unlimited
liability company
44.BC12sub- Orange Holdings ULC, a British Columbia unlimited liability company
45.SBFD Subco ULC, a British Columbia unlimited liability company
Schedule 2-1



--------------------------------------------------------------------------------





46.LAX Holdings ULC, a British Columbia unlimited liability company
47.Orange Group International, Inc., an Ontario corporation    
48.Blue Holdco aka8, llc, a Delaware limited liability company
49.Blue Holdco aka7, llc, a Delaware limited liability company
50.BCP-Sub, LLC, a Delaware limited liability company
51.SBFD, LLC, a Delaware limited liability company
52.SBFD Beta, LLC, a Delaware limited liability company
53.RB Timbit Holdings ULC, a British Columbia unlimited liability company
54.RB OCS Holdings ULC, a British Columbia unlimited liability company
55.RB Crispy Chicken Holdings ULC, a British Columbia unlimited liability
company
56.PBB Holdings ULC, a British Columbia unlimited liability company
57.ZN1 Holdings ULC, a British Columbia unlimited liability company
58.ZN3 Holdings ULC, a British Columbia unlimited liability company
59.ZN4 Holdings ULC, a British Columbia unlimited liability company
60.ZN5 Holdings ULC, a British Columbia unlimited liability company
61.ZN6 Holdings ULC, a British Columbia unlimited liability company
62.ZN7 Holdings ULC, a British Columbia unlimited liability company
63.ZN8 Holdings ULC, a British Columbia unlimited liability company
64.ZN9 Holdings ULC, a British Columbia unlimited liability company
65.ZN19TDL Holdings ULC, a British Columbia unlimited liability company
66.LLC-QZ, LLC, a Delaware limited liability company
67.Société en commandite Tarte 3/ Pie 3 Limited Partnership, a Quebec limited
partnership
68.Société en commandite Tarte 4/ Pie 4 Limited Partnership, a Quebec limited
partnership
69.Société en commandite P2019/P2019 Limited Partnership, a Quebec limited
partnership
70.LLC-K4, LLC, a Delaware limited liability company
71.LLC-QQ, LLC, a Delaware limited liability company
72.12-2019 Holdings ULC, a British Columbia unlimited liability company
73.12zz Holdings ULC, a British Columbia unlimited liability company
74.RBHzz Holdings ULC, a British Columbia unlimited liability company
75.Société en commandite BC12/ BC12 Limited Partnership, a Quebec limited
partnership
76.12Kr Holdings ULC, a British Columbia unlimited liability company
77.12Krr Holdings ULC, a British Columbia unlimited liability company
78.KR1 Holdings ULC, a British Columbia unlimited liability company
79.KR2 Holdings ULC, a British Columbia unlimited liability company
80.KR3 Holdings ULC, a British Columbia unlimited liability company
81.KR4 Holdings ULC, a British Columbia unlimited liability company
82.KR5 Holdings ULC, a British Columbia unlimited liability company
83.KR6 Holdings ULC, a British Columbia unlimited liability company
84.KR7 Holdings ULC, a British Columbia unlimited liability company
85.KR8 Holdings ULC, a British Columbia unlimited liability company
86.KR9 Holdings ULC, a British Columbia unlimited liability company
87.KR19TDL Holdings ULC, a British Columbia unlimited liability company
88.Société en commandite BC12p/ BC12p Limited Partnership, a Quebec limited
partnership
89.2097A Holdings ULC, a British Columbia unlimited liability company
90.2097AA Holdings ULC, a British Columbia unlimited liability company
91.LDTA Holdings ULC, a British Columbia unlimited liability company
92.LDTAA Holdings ULC, a British Columbia unlimited liability company
93.LDTC Holdings ULC, a British Columbia unlimited liability company
94.2097B Holdings ULC, a British Columbia unlimited liability company
Schedule 2-2



--------------------------------------------------------------------------------





95.Société en commandite 2097P/ 2097P Limited Partnership, a Quebec limited
partnership
96.Société en commandite LDTb/ LDTb Limited Partnership, a Quebec limited
partnership
97.BC3-A, LLC, a Delaware limited liability company
98.LLC440-A, LLC, a Delaware limited liability company
99.BKHS-A, LLC, a Delaware limited liability company
100.BKC-IP, LLC, a Delaware limited liability company
101.LLC-K5, LLC, a Delaware limited liability company
102.Blue Holdco 300, LLC, a Delaware limited liability company
103.IPCOA Holdings ULC, a British Columbia unlimited liability company
104.IPCOAA Holdings ULC, a British Columbia unlimited liability company
105.IPCOB Holdings ULC, a British Columbia unlimited liability company
106.Société en commandite IPCO/ IPCO Limited Partnership, a Quebec limited
partnership




Schedule 2-3




--------------------------------------------------------------------------------



ANNEX A
Additional Time of Sale Information
1.    Pricing term sheet containing the terms of the Securities, substantially
in the form of Annex B.


Annex A-1




--------------------------------------------------------------------------------



ANNEX B
Pricing Term Sheet
See attached


Annex B-1




--------------------------------------------------------------------------------



ANNEX C
Restrictions on Offers and Sales Outside the United States
In connection with offers and sales of Securities outside the United States:
(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act. Each Initial Purchaser
acknowledges that the distribution of the Securities is being made in the
Offering Provinces on a private placement basis, exempt from the prospectus
requirements of applicable Canadian Securities Laws, and that the Securities
have not been and will not be qualified for distribution (or distribution to the
public, as applicable) by prospectus under applicable Canadian Securities Laws.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
    (i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.
    (ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
    (iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
    (iv)    Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Issuers.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
Annex C-1



--------------------------------------------------------------------------------



(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Issuers that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.
(d)    Each Initial Purchaser and its respective affiliates severally agrees
that it will offer and sell the Securities to Subsequent Purchasers in Canada in
compliance with the requirements of applicable Canadian Securities Laws and only
make offers and sales of the Securities in Canada in the Offering Provinces and
in such a manner that the sale of the Securities will be exempt from the
prospectus requirements of applicable Canadian Securities Laws. For greater
certainty, each Initial Purchaser severally agrees that it has not made and will
not make an offer of the Securities to any person or company in Canada other
than a person or company that is both:
    (i)    an “accredited investor” within the meaning of NI 45-106 or, in
Ontario, as defined in Section 73.3(1) of the Securities Act (Ontario) (except,
in each case, for the criteria set out in paragraph (j), (k) or (l) of such
definition in NI 45-106) that is either purchasing the Securities as principal
for its own account, or is deemed to be purchasing the Securities as principal
for its own account in accordance with Canadian Securities Laws, and that is
entitled under Canadian Securities Laws to purchase such Securities without the
benefit of a prospectus qualified under such laws; and
    (ii)    a “permitted client” as defined in section 1.1 of NI 31-103.
(e)    Each Initial Purchaser, severally and not jointly, covenants and agrees
that it will provide to the Issuers forthwith upon request all such information
regarding each purchaser of Securities from it in Canada, including the
paragraph number in the definition of “accredited investor” in Section 1.1 of NI
45-106 that applies to each purchaser, as the Issuers may reasonably request in
good faith for the purpose of preparing and filing Schedule 1 to a report of
exempt distribution on Form 45-106F1 (“Form 45-106F1”) and filed with all
applicable Canadian securities regulators in connection with the issuance and
sale of the Securities, provided it is acknowledged and agreed that the Initial
Purchasers need not provide any information to the Issuers regarding whether any
Canadian purchaser is an insider of the Issuers.
(f)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
    (i)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuers or the Guarantors; and
    (ii)    it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Securities in,
from or otherwise involving the United Kingdom.
(g)    Each Initial Purchaser severally agrees that it has not offered, sold or
otherwise made available to and will not offer, sell or otherwise make available
the Securities to any retail investor in the European Economic Area or the
United Kingdom. For these purposes, a retail investor means a person
Annex C-2



--------------------------------------------------------------------------------



who is one (or more) of: (i) a retail client as defined in point (11) of Article
4(1) of Directive 2014/65/EU (as amended, “MiFID II”); (ii) a customer within
the meaning of (E)U) Directive 2016/97 (as amended or superseded, the “Insurance
Distribution Directive”), where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or
(iii) not a qualified investor as defined in Regulation (EU) 2017/1129 (as
amended or superseded, the “Prospectus Regulation”).




Annex C-3

